DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/20/2020 was filed before the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shinto et al. JP 2016-171220 A.									Re claim 1, Shinto teaches a radio frequency module (Figs. 1-4) comprising: 	.
Re claim 2, Shinto teaches the radio frequency module according to Claim 1, wherein the first conductor pattern (402) and the second conductor pattern (410) are provided in a same internal layer [26] of the multilayer substrate (102).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shinto et al. JP 2016-171220 A in view of Uno et al. (2012/0098598).			Re claim 3, Shinto teaches the radio frequency module according to Claim 1, wherein the amplifying circuit (304) includes an amplifying element (300/302), 
Shinto does not explicitly teach an input matching circuit that is connected to an input end of the amplifying element, and an output matching circuit that is connected to an output end of the amplifying element, and the first conductor pattern is physically separated into a first portion that has a ground potential and is used in the input matching circuit and a second portion that has a ground potential and is used in the output matching circuit.
Uno teaches a high-frequency power amplifier wherein the radio frequency power amplifier according to an aspect of the present invention includes an amplifying element which amplifies the radio frequency signal of a first frequency, an input matching circuit connected to an input terminal of the amplifying element, an output matching circuit connected to an output terminal of the amplifying element [39].
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Shinto as taught by Uno since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shinto et al. JP 2016-171220 A in view of Kitajima (2016/0057862).	
Re claim 5, Shinto teaches the radio frequency module according to Claim 1.	Shinto does not explicitly teach wherein in a peripheral portion of at least one 
Kitajima teaches wherein a multilayer wiring substrate 1 includes a multilayer body 100 including a laminate of five insulating layers 101 to 105, for example.  Also, the multilayer body 100 includes first via conductors 20 and second via conductors 21.  First end surfaces of the first via conductors 20 are exposed from the first surface 100a of the multilayer body.  The first via conductors 20 define the mounting electrodes 10a to 10i for connection with the specific components, such as the RFIC 2, the power amplifier 3, the filter circuit component 4, and the switch IC 5.  The second via conductors 21 each include first and second surfaces, at least one of the first and second surfaces being exposed from a surface of the multilayer body 100 [48].
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Shinto as taught by Kitajima since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shinto et al. JP 2016-171220 A in view of Murata (2005/0272399).					Re claim 6, Shinto teaches a communication device comprising:			the radio frequency module according to Claim 1.	       			.
Murata teaches an integrated-circuit element wherein a radio-frequency circuit module includes a radio-frequency circuit; and a crystal-oscillator circuit, part of which is constituted by a crystal oscillator disposed in a cavity provided in a rear face of a multilayer substrate and a signal processing section of the radio-frequency circuit and an adjusting section of the crystal-oscillator circuit are integrated in a radio-frequency integrated circuit disposed on a front face of the multilayer substrate [18].
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Shinto as taught by Murata and have an RF signal processing circuit that is connected to the radio frequency module so that the mounting area can be reduced ([19], Murata).  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shinto et al. JP 2016-171220 A in view of Uno et al. (2012/0098598).	
Re claim 7, Shinto teaches the radio frequency module according to Claim 2, wherein the amplifying circuit (304) includes an amplifying element (300/302), 
Shinto does not explicitly teach an input matching circuit that is connected to an input end of the amplifying element, and an output matching circuit that is connected to an output end of the amplifying element, and the first conductor pattern is physically separated into a first portion that has a ground potential and is used in the input matching circuit and a second portion that has a ground potential and is used in the output matching circuit.										Uno teaches a high-frequency power amplifier wherein the radio frequency 
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Shinto as taught by Uno since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Shinto et al. JP 2016-171220 A in view of Kitajima (2016/0057862).
Re claim 10, Shinto teaches the radio frequency module according to Claim 2.	Shinto does not explicitly teach wherein in a peripheral portion of at least one conductor pattern among the first conductor pattern and the second conductor pattern, a plurality of via conductors that are electrically connected to the at least one conductor pattern and extend in a laminating direction of the multilayer substrate are provided. 
Kitajima teaches wherein a multilayer wiring substrate 1 includes a multilayer body 100 including a laminate of five insulating layers 101 to 105, for example.  Also, the multilayer body 100 includes first via conductors 20 and second via conductors 21.  First end surfaces of the first via conductors 20 are exposed from the first surface 100a of the multilayer body.  The first via conductors 20 define the mounting electrodes 10a to 10i for connection with the specific components, such as the RFIC 2, the power 
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Shinto as taught by Kitajima since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shinto et al. JP 2016-171220 A in view of Kitajima (2016/0057862).
Re claim 11, Shinto teaches the radio frequency module according to Claim 3. Shinto does not explicitly teach wherein in a peripheral portion of at least one conductor pattern among the first conductor pattern and the second conductor pattern, a plurality of via conductors that are electrically connected to the at least one conductor pattern and extend in a laminating direction of the multilayer substrate are provided. 
Kitajima teaches wherein a multilayer wiring substrate 1 includes a multilayer body 100 including a laminate of five insulating layers 101 to 105, for example.  Also, the multilayer body 100 includes first via conductors 20 and second via conductors 21.  First end surfaces of the first via conductors 20 are exposed from the first surface 100a of the multilayer body.  The first via conductors 20 define the mounting electrodes 10a to 10i for connection with the specific components, such as the RFIC 2, the power amplifier 3, the filter circuit component 4, and the switch IC 5.  The second via 
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Shinto as taught by Kitajima since all claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Shinto et al. JP 2016-171220 A in view of Murata (2005/0272399).	
Re claim 13, Shinto teaches a communication device comprising: 			the radio frequency module according to Claim 2.
Shinto does not explicitly teach an RF signal processing circuit that is connected to the radio frequency module.
Murata teaches an integrated-circuit element wherein a radio-frequency circuit module includes a radio-frequency circuit; and a crystal-oscillator circuit, part of which is constituted by a crystal oscillator disposed in a cavity provided in a rear face of a multilayer substrate and a signal processing section of the radio-frequency circuit and an adjusting section of the crystal-oscillator circuit are integrated in a radio-frequency integrated circuit disposed on a front face of the multilayer substrate [18].
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Shinto as taught by Murata and .  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shinto et al. JP 2016-171220 A in view of Murata (2005/0272399).		
Re claim 14, Shinto teaches a communication device comprising: 			the radio frequency module according to Claim 3; and 					Shinto does not explicitly teach an RF signal processing circuit that is connected to the radio frequency module.
Murata teaches an integrated-circuit element wherein a radio-frequency circuit module includes a radio-frequency circuit; and a crystal-oscillator circuit, part of which is constituted by a crystal oscillator disposed in a cavity provided in a rear face of a multilayer substrate and a signal processing section of the radio-frequency circuit and an adjusting section of the crystal-oscillator circuit are integrated in a radio-frequency integrated circuit disposed on a front face of the multilayer substrate [18].			Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Shinto as taught by Murata and have an RF signal processing circuit that is connected to the radio frequency module so that the mounting area can be reduced ([19], Murata).  					Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Shinto et al. JP 2016-171220 A in view of Murata (2005/0272399).	
Re claim 16, Shinto teaches a communication device comprising: 			the radio frequency module according to Claim 5.					
Murata teaches an integrated-circuit element wherein a radio-frequency circuit module includes a radio-frequency circuit; and a crystal-oscillator circuit, part of which is constituted by a crystal oscillator disposed in a cavity provided in a rear face of a multilayer substrate and a signal processing section of the radio-frequency circuit and an adjusting section of the crystal-oscillator circuit are integrated in a radio-frequency integrated circuit disposed on a front face of the multilayer substrate [18].
Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify Shinto as taught by Murata and have an RF signal processing circuit that is connected to the radio frequency module so that the mounting area can be reduced ([19], Murata).  
Allowable Subject Matter
Claims 4, 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Re claim 4, Shinto teaches the radio frequency module according to Claim 1, 		yet remains explicitly silent to wherein the amplifying circuit includes a first amplifying element and a second amplifying element, the power supply circuit includes a first power supply circuit that is connected to the first amplifying element and a second power supply circuit that is connected to the second amplifying element, and the second conductor pattern is physically separated into a third portion that has a ground potential 
Re claim 8, Shinto teaches the radio frequency module according to Claim 2, 	yet remains explicitly silent to wherein the amplifying circuit includes a first amplifying element and a second amplifying element, the power supply circuit includes a first power supply circuit that is connected to the first amplifying element and a second power supply circuit that is connected to the second amplifying element, and the second conductor pattern is physically separated into a third portion that has a ground potential and is used in the first power supply circuit and a fourth portion that has a ground potential and is used in the second power supply circuit. 
Re claim 9, Shinto teaches the radio frequency module according to Claim 3, 	yet remains explicitly silent to wherein the amplifying circuit includes a first amplifying element and a second amplifying element, the power supply circuit includes a first power supply circuit that is connected to the first amplifying element and a second power supply circuit that is connected to the second amplifying element, and the second conductor pattern is physically separated into a third portion that has a ground potential and is used in the first power supply circuit and a fourth portion that has a ground potential and is used in the second power supply circuit. 
	Claims 12 and 15 are objected to for at least depending from objected claim 4.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takai et al. (2016/0037640), Figs. 1-4; Masuda (2015/0200660), Figs. 1-13; Takikawa et al. (2014/0342683), Figs. 1-11; Hoshi et al. (2014/0268586), .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S BOWEN whose telephone number is (571)272-3984.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ADAM S BOWEN/Examiner, Art Unit 2897                                                                                                                                                                                                        
/Karen Kusumakar/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        2/18/21